DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 23 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“selecting a dictionary from the at least two dictionaries of the dictionary group based on the preliminary recording; and performing an MRF measurement using the defined sampling scheme and an MRF evaluation based on the selected dictionary”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 – 18, 23, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 19, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the dictionary group includes at least two dictionaries each containing a multiplicity of different intensity profiles of image dots from a series of magnetic resonance tomography (MRT) recordings with a specific sampling scheme;
a preliminary recorder configured to prepare a preliminary recording of MRT measurements;
a determiner configured to determine and define a sampling scheme based on the preliminary recording;


a selector configured to select a dictionary from the at least two dictionaries of the dictionary group based on the preliminary recording; and
an evaluator configured to perform an MRF measurement using the defined sampling scheme and an MRF evaluation based on the selected dictionary”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 20, 21, the claims have been found allowable due to their dependencies on claim 19.
e. With respect to claim 22, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“creating a plurality of dictionaries of pixel-based intensity profiles of the MRT recordings, a specific sampling scheme being used for creation of each of the dictionaries; and saving the plurality of dictionaries as a dictionary group, in a memory of the magnetic resonance tomography system, together with: information for each dictionary of the plurality of dictionaries indicating sampling scheme was used for the corresponding dictionary, and information indicating an intended examination region of the corresponding dictionary”.

in combination with the rest of the limitations of the claim. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

The prior art of record not relied on but considered pertinent Applicant’s disclosure is: Mathew (US 8784314 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852